 



Exhibit 10.1
WEST DOUGLAS
PARTICIPATION AGREEMENT
     THIS WEST DOUGLAS PARTICIPATION AGREEMENT (this “Agreement”) is dated
June 25, 2007, by and among RED TECHNOLOGY ALLIANCE, LLC, a Delaware limited
liability company (“RTA”), and AMERICAN OIL & GAS, INC., a Nevada corporation
(“AOGI”) and NORTH FINN, LLC, a Wyoming limited liability company (“North Finn”)
(AOGI and North Finn may be referred to collectively herein as “Company”). RTA
and Company may be referred to individually as a “Party” and collectively as the
“Parties”.
RECITALS:
     WHEREAS, Company holds or will hold certain leasehold interests in the
Project Area (as hereinafter defined) and desires to convey certain rights and
interests therein to RTA in exchange for RTA’s participation in the development
thereof; and
     WHEREAS, RTA desires to participate in the development of the Project Area
and acquire interests therein, pursuant to the terms of this Agreement.
     NOW, THEREFORE, in consideration of the mutual promises, conditions and
agreements herein contained, the sufficiency of which are hereby acknowledged,
the Parties agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Defined Terms and References. For purposes of this Agreement, unless
the context otherwise requires, the following terms shall have the meanings
given:
          “Additional Fort Union Test Wells” shall have the meaning assigned to
such term at Section 2.3.
          “Affiliate” means, with respect to any Person, any other Person
controlling or controlled by or under common control with such Person, with the
concept of control in such context meaning the possession, directly or
indirectly, of the power to direct the management and policies of another,
whether by ownership of voting securities, contract or otherwise. With respect
to a corporation, partnership or limited liability company, control is
conclusively deemed to exist where a Person owns fifty percent (50%) or more of
the voting stock in such corporation or of the voting interest as a partner in
such partnership or as a member of such limited liability company. In addition
to the foregoing, for purposes of this Agreement, Halliburton Energy Services,
Inc. is an Affiliate of RTA.
          “Agreement” has the meaning assigned to such term in the Preamble.
          “AMI” means the lands located within and coincident with the Project
Area as depicted on the plat attached hereto as Exhibit A and made a part hereof
for all purposes.
          “AOGI” shall have the meaning assigned to such term in the Preamble,
and includes AOGI’s successors and assigns.

1



--------------------------------------------------------------------------------



 



          “Business Day” means any day other than a Saturday, a Sunday, or a day
on which the United States Postal Service is not scheduled to deliver ordinary
first class mail.
          “Company” shall have the meaning assigned to such term in the
Preamble, and includes both AOGI and North Finn, or either of them, and their
respective, successors and assigns.
          “Confidential Information” has the meaning assigned to such term at
Section 10.1.
          “Dakota Formation” means that hydrocarbon bearing zone encountered
between depths of 13,875 feet and 13,937 feet (electric log measurements) as
found in the State of Wyoming #1 well, located in Section 16, Township 34 North,
Range 74 West, Converse County, Wyoming, or the stratigraphic equivalent
thereof.
          “Effective Date” means March 23, 2007.
          “Federal Test Leases” means, notwithstanding any other federal leases
shown on Exhibit B-1, only (i) Lease WYW-142289 granted by the United States of
America, as lessor, to Rosita S. Trujillo, as lessee, dated effective July 1,
1997 and covering all of Section 21, Township 34 North, Range 74 West, and
(ii) Lease WYW-142290, granted by the United States of America, as lessor, to
Rosita S. Trujillo, as lessee, dated effective July 1, 1997 and covering all of
Section 10, Township 34 North, Range 74 West, together with other lands.
          “First Fort Union Test Well” shall have the meaning assigned to such
term at Section 2.2.
          “Fort Union Formation” means that hydrocarbon bearing zone encountered
between depths of 1250 feet and 2850 feet (electric log measurements) as found
in the State of Wyoming #1 well, located in Section 16, Township 34 North, Range
74 West, Converse County, Wyoming, or the stratigraphic equivalent thereof.
          “Fort Union Wells” means, collectively, the First Fort Union Test Well
and the Additional Fort Union Test Wells.
          “January 2007 Agreement” means that certain Participation Agreement,
dated January 17, 2007, entered by and among the Parties and concerning the
Fetter Project. (as referenced therein).
          “Leases” means all oil, gas and/or mineral leases within the Project
Area in which Company, or either of them, owns an interest on the Effective
Date; individually, a “Lease”.
          “Material Contracts” means those agreements set forth at Schedule II
hereto.
          “Mowry Formation” means that hydrocarbon bearing zone encountered
between depths of 13,565 feet and 13,743 feet (electric log measurements) as
found in the State of Wyoming #1 well, located in Section 16, Township 34 North,
Range 74 West, Converse County, Wyoming, or the stratigraphic equivalent
thereof.
          “North Finn” shall have the meaning assigned to such term in the
Preamble, and includes North Finn’s successors and assigns.

2



--------------------------------------------------------------------------------



 



          “OAC” means the operations advisory committee created by the Parties
pursuant to Section 6.4 of this Agreement.
          “Oil and Gas Interests” means any nature of interest in oil and/or gas
rights, including, but not limited to, a mineral interest, royalty interest,
overriding royalty interest, leasehold interest or related personal property
interest, or any combination thereof, BUT EXCLUDING the Leases.
          “Operating Agreement” means that certain form of 1989 AAPL Model
Form Operating Agreement, attached hereto and made a part hereof as Exhibit C.
          “Operator” means North Finn as operator in accordance with the
applicable Operating Agreement.
          “Party” or “Parties” shall have the meaning assigned to such term in
the Preamble.
          “Person” means any individual, governmental agency, corporation,
limited liability company, partnership, joint venture, trust, estate,
unincorporated organization, or other entity or organization.
          “Project Area” means those lands known by the Parties as the “West
Douglas Project”, as depicted on that plat attached hereto as Exhibit A and made
a part hereof for all purposes, and includes, without limitation, the Leases set
forth at Schedule I hereto.
          “Project Area Operations” has the meaning given at Section 6.4(a).
          “RTA” shall have the meaning assigned to such term in the Preamble,
and includes RTA’s successors and assigns.
          “Sims 15-26 Well” is the “Initial Test Well” as defined in the
January 2007 Agreement, as further described in Section 2.1.
          “State Test Lease” means, notwithstanding any other state leases shown
on Exhibit B-1, only Lease 02-00030 granted by the State of Wyoming, as lessor,
to John P. Ellbogen, II, as lessee, dated effective April 2, 2002, and covering
all of Section 16, Township 34 North, Range 74 West.
          “Tax Partnership Agreement” has the meaning given at Section 6.1.
          “Third Party” means a Person who is neither a Party nor an Affiliate
of a Party.
          “Well Costs” means the costs and liabilities incurred in connection
with drilling, testing and completing a well, including, but not limited to,
plugging and abandoning costs if the well is completed as a dry hole and the
costs of equipping the well for production if it is completed as a producer.
          “West Douglas Well” has the meaning given in Section 2.5.

3



--------------------------------------------------------------------------------



 



     1.2 In this Agreement, unless the context or an express provision otherwise
requires:
          (a) Headings and underlining are for convenience only and do not
affect the interpretation of this Agreement.
          (b) Words importing the singular include the plural and vice versa.
          (c) A reference to an article, section or clause is a reference to
that article, section or clause of this Agreement.
          (d) A reference to an exhibit or schedule is a reference to an exhibit
or schedule to this Agreement. All schedules and exhibits attached to or
referred in this Agreement are incorporated into this Agreement for all
purposes. Reference to this “Agreement” includes all agreements and instruments
attached as schedules or exhibits to this Agreement and/or executed in
connection with the transactions contemplated by this Agreement.
          (e) References, including use of a pronoun, shall include, where
applicable, masculine, feminine, singular or plural individuals or legal
entities.
ARTICLE II
PARTICIPATION; ASSIGNMENTS OF INTERESTS
     2.1 Sims 15-26 Well. Pursuant to the Parties’ agreement, and
notwithstanding Section 2.1 of the January 2007 Agreement, RTA has drilled the
Sims 15-26 Well vertically into the Dakota Formation and has obtained a minimum
of 30 feet of core in the Mowry Formation. The Parties have agreed that any and
all reservoir data acquired during the course of drilling the Sims 15-26 Well
may be used by RTA or Company to evaluate the Project Area under this Agreement
and/or the Fetter Project under the January 2007 Agreement.
     2.2 First Fort Union Test Well. On or about April 8, 2007, Company
commenced drilling operations on that certain Fort Union Formation test well
located on lands covered by the State Test Lease and identified as the State
#7-16-34-74 Well (the “First Fort Union Test Well”). Company represents and
warrants that the commencement of such drilling operations was sufficient to
extend the term of the State Test Lease to April 1, 2008. In part consideration
of Company entering this Agreement, RTA, within thirty (30) days after receiving
an invoice therefor, shall pay to Company an amount equal to 50% of Company’s
aggregate Well Costs incurred with respect to the First Fort Union Test Well. In
the event RTA elects to drill the West Douglas Well in accordance with
Section 2.5, and the First Fort Union Test Well is completed as a producer
(whether or not in paying quantities), Company shall assign to RTA a 50% working
interest in the First Fort Union Test Well and in the regulatory spacing unit
allocated thereto, which assignment shall be effective as of the date the well
is completed as a well capable of production. The obligation of RTA to reimburse
to Company 50% of its aggregate Well Costs incurred for the First Fort Union
Test Well is unconditional and does not depend upon whether RTA receives an
assignment of working interest therein.

4



--------------------------------------------------------------------------------



 



     2.3 Additional Fort Union Test Wells. Company shall commence drilling
operations on two (2) additional Fort Union Formation test wells in the Project
Area (the “Additional Fort Union Test Wells”), which wells shall be located on
the Federal Test Leases. The Additional Fort Union Test Wells shall be drilled
in a manner believed to be sufficient to extend the terms of each of the Federal
Test Leases to at least June 30, 2009. In accordance with Section 2.5 below,
(a) if RTA has asserted its election on or before June 30, 2007, to drill the
West Douglas Well, or (b) if RTA has not asserted an election by June 30, 2007,
but RTA’s option to drill the West Douglas Well is still available at that time,
then RTA shall pay to Company an amount equal to 50% of Company’s aggregate Well
Costs incurred with respect to the Additional Fort Union Test Wells. In such
event, and provided the Additional Fort Union Test Wells, or either of them, are
completed as a producer (whether or not in paying quantities), Company shall
assign to RTA a 50% working interest in each producing Additional Fort Union
Test Well and in the regulatory spacing unit(s) allocated thereto, which
assignment(s) shall be effective as of the date the respective well is completed
as a well capable of production. If, subsequent to June 30, 2007, RTA elects not
(or is deemed not to have elected) to drill the West Douglas Well, RTA
nonetheless shall reimburse to Company 50% of its aggregate Well Costs incurred
for the Additional Fort Union Test Wells.
     2.4 Failure to Commence Test Wells. If the First Fort Union Test Well or
either of the Additional Fort Union Test Wells is not commenced in accordance
with Section 2.2 and Section 2.3 hereof, RTA, in its sole discretion, may
terminate this Agreement by providing advance written notice of such termination
to Company. In such event, (a) this Agreement shall no longer be in force and
effect, (b) the Parties shall be free of any further rights, liabilities or
obligations under this Agreement (including any obligations to pay for or
commence operations not yet begun), and (c) no Party shall have any further
recourse against the other under this Agreement.
     2.5 Option to Drill West Douglas Well. Until September 14, 2007, RTA shall
have the option to commit to drill a vertical test well (the “West Douglas
Well”) into the Dakota Formation in the SW/4 NE/4 of Section 16, Township 34
North, Range 74 West, Converse County, Wyoming. If RTA does not notify Company
in writing on or before September 14, 2007 of its election to commit to drill
the West Douglas Well, then it shall be deemed to have elected not to commit to
drill such well. The only penalty to RTA for failing to commit to drill the West
Douglas Well shall be termination of its right to earn a portion of Company’s
interest in the Project Area, including the forfeiture of its right to receive
assignments of the Fort Union Wells as described in Sections 2.2 and 2.3. If RTA
elects to commit to drill such well, it shall pay 100% of the Well Costs
thereof; provided, however, the level of completion and equipping of the West
Douglas Well shall be determined by RTA, in its sole discretion, based upon
results seen in such well. RTA will perform such reservoir data acquisition on
the well as it deems necessary, in RTA’s sole discretion, to determine whether a
vertical completion is proper or whether a horizontal operation and completion
should be undertaken. If RTA and the Company mutually agree that a horizontal
operation and completion should be undertaken, the Company shall pay to RTA such
amount as then may be mutually agreed as a contribution toward the increased
cost of such horizontal operation and completion. If the Company and RTA fail to
agree that a horizontal operation and completion should be undertaken or if they
fail to agree on the amount to be paid by Company as a contribution toward the
increased cost, then RTA shall drill, complete and equip the well, at its
option, either as a vertical test well or as a horizontal test well, but in
either event at the sole cost of RTA, without any contribution by Company.

5



--------------------------------------------------------------------------------



 



     2.6 Well Commencement; Failure to Commence.
          (a) Subsequent to exercising its option to commit to drill the West
Douglas Well, and subject to incidents of force majeure as described at
Section 11.2, RTA shall cause actual drilling of the West Douglas Well to be
commenced within forty-five (45) days of the date (i) all permits and other
requisite regulatory approval is obtained for such well, (ii) applicable title
has been approved by RTA, and (iii) an appropriate rig (in RTA’s sole opinion)
is available, but in no event later than six (6) months following the effective
date of the West Douglas Unit as approved and designated by the Bureau of Land
Management (currently pending).
          (b) If, after committing to drill the West Douglas Well pursuant to
Section 2.5, RTA fails to commence actual drilling of the West Douglas Well in
accordance with Section 2.6(a), then (i) RTA’s right to earn a portion of
Company’s interest in the Project Area shall be terminated, and (ii) RTA shall
promptly pay One Million Dollars ($1,000,000.00) to Company as liquidated
damages for its failure to commence drilling after committing to do so. Without
limitation of Section 2.6(a), in the event RTA is prevented from commencing
actual drilling of the West Douglas Well for reasons beyond its control (such as
failure of drilling permit to timely issue, failure of title in the drillsite
lease or other incidents of force majeure as described at Section 11.2), RTA
shall not be liable to Company for such payment. For the avoidance of doubt, and
subject to incidents of force majeure, this Section 2.6(b) shall be given effect
ONLY IN THE EVENT RTA commits to drill the West Douglas Well and then fails to
timely commence such drilling. At such time as RTA commences drilling of the
West Douglas Well in accordance with Section 2.6(a), this Section 2.6(b) shall
have no force or effect and RTA shall incur no liability hereunder.
     2.7 Substitute West Douglas Well. If in the drilling of the West Douglas
Well, impenetrable substances or conditions, including the loss of the hole from
mechanical difficulties, are encountered, which in the opinion of the OAC
(applying the standard of a reasonably prudent operator operating under the same
or similar conditions) would render further drilling impracticable or hazardous,
and as a result, the West Douglas Well fails to encounter the Dakota Formation,
RTA shall have the right and option, but not the obligation, to cause a
substitute well or wells to be drilled, provided such substitute well (a) is
commenced within ninety (90) days after release of the rig used in drilling the
West Douglas Well or, if applicable, used in the drilling of the preceding
substitute well and (b) is at or near the original location of the West Douglas
Well. When drilling for said substitute well is commenced, said substitute well
shall be regarded for all purposes hereunder as the West Douglas Well.
     2.8 Project Earning Rights. Upon drilling the West Douglas Well into the
Dakota Formation (whether or not completed as a producer and whether or not a
horizontal operation and completion is undertaken) and paying 100% of its Well
Costs (but subject to Company’s reimbursement of Well Costs, as applicable, for
horizontal operation and completion, as set forth in Section 2.5), RTA shall
earn and receive an assignment of 50% of Company’s right, title and interest in
such well and in the regulatory spacing unit allocated thereto. In addition, RTA
shall earn and receive an assignment of an undivided 50% of Company’s right,
title and interest in the Leases, to the extent not assigned pursuant to
assignments made in accordance with Section 2.2, Section 2.3 and/or the first
sentence of this Section 2.8. The assignments of rights in the West Douglas Well
and in the Leases shall be effective as of the date the West Douglas Well is

6



--------------------------------------------------------------------------------



 



completed (either as a dry hole or as a well capable of production) and shall be
subject to all applicable terms and conditions contained in the Material
Contracts.
     2.9 Assignments of Interests. Upon RTA having earned the right to receive
any assignment of interest from Company under this Agreement, RTA may request an
assignment from Company, and Company, within fifteen (15) Business Days after
such request, shall execute and deliver to RTA an assignment in form
substantially the same as that attached hereto as Exhibit B-1 (Leases) or
Exhibit B-2 (wells and related regulatory units), as applicable, which forms of
assignment shall be completed to reflect the appropriate legal descriptions as
to the interests conveyed, effective dates, and such other information as may be
necessary to properly reflect the Parties’ intent under this Agreement;
provided, however, if other forms of assignment are prescribed for the transfer
of interests in governmental leases, then such prescribed forms shall be
utilized. RTA shall submit the executed assignments for filing in the real
property records in the county(ies) where the Project Area is located.
ARTICLE III
AREA OF MUTUAL INTEREST
     3.1 Rights in AMI. Upon RTA earning rights in the West Douglas Well and in
the Leases, as set forth at Section 2.8, but effective as of and retroactive to
March 24, 2007, the AMI shall be established by and among the Parties which
shall then continue in effect until March 24, 2012. If either Party acquires any
Oil and Gas Interests within the AMI during the time period that the AMI is in
effect, the other Party shall have the option to acquire a 50% interest in the
acquired Oil and Gas Interests in accordance with the further terms of this
Article III. In addition, if RTA earns rights in the West Douglas Well and the
Leases, it will then become subject to the area of mutual interest obligations
contained in the Participation Agreement, as amended, dated effective April 4,
2005 by and among Red River Oil & Gas, LLC, Cohort Energy Company, and Company.
     3.2 Notice of Acquisition. On or before the later of (a) thirty (30) days
following the date RTA earns rights in the West Douglas Well and in the Leases,
in accordance with Section 2.8, or (b) thirty (30) days after a Party acquires
any Oil and Gas Interests within the AMI, the acquiring Party shall give the
other Party written notice thereof by certified mail (return receipt requested),
courier or personal delivery. Simultaneous with such written notice, the
acquiring Party also shall make available to the other Party for its examination
all material information in the possession of the acquiring Party regarding such
acquired Oil and Gas Interests, including, without limitation, costs, title,
surveying, geological, and/or geophysical information.
     3.3 Election to Acquire Interests. Within thirty (30) days after receipt of
such written notice from the acquiring Party, the Party receiving notice shall
advise the acquiring Party whether or not it elects to exercise its option to
acquire 50% of such acquired Oil and Gas Interests. Within thirty (30) days of
making its election, as to all interests so acquired as to which the
non-acquiring Party timely elects to participate, such non-acquiring Party shall
reimburse the acquiring Party for its proportionate share of all actual costs
and expenses incurred by the acquiring Party in acquiring such interests. Upon
tender by the non-acquiring Party to the acquiring Party of such proportionate
share of costs and expenses, the acquiring Party promptly

7



--------------------------------------------------------------------------------



 



shall deliver to the other Party an assignment transferring 50% of the acquired
Oil and Gas Interests in a form substantially the same as that attached hereto
as Exhibit B-1 or Exhibit B-2, as applicable, appropriately completed; provided,
however, if other forms of assignment are prescribed for the transfer of
interests in governmental leases, then such prescribed forms shall be utilized.
RTA shall submit the executed assignments for filing in the real property
records in the county(ies) where the acquired Oil and Gas Interests are located.
If the non-acquiring Party (a) notifies the acquiring Party that it elects not
to exercise its option, (b) fails to notify the acquiring Party in writing
within the 30-day period as to whether or not it elects to exercise its option,
or, (c) having notified the acquiring Party of its election to exercise such
option, fails to timely make reimbursement for its share of the costs of such
interests, then it shall be deemed that (i) the non-acquiring Party elected not
to exercise its option to participate in the acquired Oil and Gas Interests,
(ii) the acquiring Party, in its sole discretion, may retain such acquired Oil
and Gas Interests or assign all or a portion thereof to an Affiliate or Third
Party, and (iii) such acquired Oil and Gas Interests shall no longer be subject
to the AMI or this Agreement.
     3.4 No Reservations. Assignments of Oil and Gas Interests in the AMI by an
acquiring Party to the other Party shall be made without reservation to the
assignor of overriding royalty, net profits interest, production payment or any
other similar burden or encumbrance, but shall be subject to all applicable
Material Contracts.
ARTICLE IV
PROJECT DUE DILIGENCE AND MAINTENANCE
     4.1 Company’s Interests; RTA Due Diligence. Without limitation of
Section 5.2 below, RTA acknowledges that, prior to its execution of this
Agreement, it has been provided reasonable access to Company’s lease records for
purposes of conducting customary due diligence evaluation of the Leases, and
such due diligence of RTA confirms those interests of Company as set forth at
Schedule I hereto.
     4.2 Lease Maintenance. Without limitation of any other warranty,
representation or covenant of Company set forth in this Agreement, Company
covenants and agrees that Company has used and will use its best efforts to:
(a) timely pay rentals for Leases; (b) extend any Leases that are near the end
of their respective terms; (c) obtain drilling and other requisite permits
necessary for the development of the Leases; (d) comply with all applicable
government regulations and requirements; and (e) take such other actions as are
necessary to maintain the Leases in full force and effect. Company will not,
however, be liable to RTA for failure to timely pay any necessary rental,
minimum royalty or shut-in royalty UNLESS such failure arises out of Company’s
gross negligence or willful misconduct.

8



--------------------------------------------------------------------------------



 



ARTICLE V
NET REVENUE; REPRESENTATION OF INTERESTS
     5.1 Net Revenue Interest. All assignments of interests to which RTA is
entitled under this Agreement (including, but not limited to, assignments of Oil
and Gas Interests in the AMI) shall be made without reservation by Company of
overriding royalty, net profits interest, production payment or any other
similar burden or encumbrance, and, without limitation, shall deliver to RTA its
proportionate share of the Company’s net revenue interest (after giving effect
to any overriding royalty assignments required to be made under the terms of the
Material Contracts) as of the Effective Date.
     5.2 Represented Interests. Company represents (without warranty of title)
that (a) all Leases are set forth and described at Schedule I hereto and
(b) without limitation of Section 5.1 above, to the best of its knowledge and
belief, it owns all of the working interest in the net acres (shown under column
heading “Net Acs”) set forth at Schedule I hereto and all of the net revenue
interest (under column heading “NRI”) related thereto as shown on said
Schedule I. Further, Company represents that, to the best of its knowledge and
belief, it will be able to convey to RTA record title to the Leases, including,
but not limited to, the Fort Union Wells and the West Douglas Well, in
accordance with the terms and conditions of this Agreement.
ARTICLE VI
PROJECT AREA OPERATIONS
     6.1 Operations. All operations in the Project Area, unless subject to a
federal unit operating agreement (as discussed below) or other existing
operating agreement, shall be conducted in accordance with the terms and
conditions of an Operating Agreement, the form of which is attached hereto as
Exhibit C. Should the West Douglas Unit (federal exploratory unit) or other
federal unit be formed in the Project Area, the Parties agree that the related
federal unit operating agreement shall incorporate, to the extent practical, the
terms and conditions of the Operating Agreement. All operations conducted by or
among the Parties in the Project Area shall be subject to a single tax
partnership governed by the tax partnership agreement attached hereto as
Exhibit D (the “Tax Partnership Agreement”). The Tax Partnership Agreement shall
be incorporated by reference into each Operating Agreement or, as applicable, by
ratification of an existing operating agreement or of a federal unit operating
agreement (provided that third parties to any such agreements shall not be
parties to the Tax Partnership Agreement). The Parties agree that Operator may
contract with a Third Party to perform the functions of the “Tax Preparing
Partner” (as described in the Tax Partnership Agreement) and may charge the
actual costs incurred under such contract to the “Joint Account” under the
applicable operating agreement. The “Contract Area” as defined in each unique
Operating Agreement shall be the regulatory spacing unit for the “Initial Well”
(as defined in such Operating Agreement) drilled under such Operating Agreement,
which Operating Agreement will be signed before the spud of each “Initial Well”.
Without limitation, the Operator shall maintain the applicable leases for the
benefit of all Parties (including, but not limited to, payment of lease
royalties, which shall be expressly provided in the JOA) according to their
proportionate interests. Further, the JOA shall provide that, in the event RTA
elects not to take its production “in kind”, RTA shall have the option to cause
Operator to market such production for the benefit of RTA (a) without imposition
by Operator of a marketing fee or other similar cost to RTA (except RTA’s pro
rata share of any direct and actual costs or fees incurred by Operator in the
ordinary course of marketing such production, but excluding general and
administrative costs) and (b) on terms and conditions no less favorable that
those obtained by

9



--------------------------------------------------------------------------------



 



or on behalf of Operator in marketing its own production from the same wells,
EXCEPT, if, as of the date RTA requests Operator to market such production,
Operator already is subject to the terms of a Third Party marketing agreement
covering such wells and is unable to obtain as favorable terms and conditions
with such Third Party for the benefit of RTA, then Operator shall market RTA’s
production on such terms and conditions that Operator believes in good faith to
be reasonable under the circumstances. Except as otherwise expressly set forth
herein, the development and maintenance of the Project Area shall be governed by
this Agreement, the Leases, and the applicable operating agreements. In the
event of a conflict between the terms of this Agreement and the terms of any
operating agreement, the terms of this Agreement shall prevail.
     6.2 Well Proposals.
          (a) Any Party who desires to propose the drilling of a well in the
Project Area shall submit such proposal in writing to the other Parties hereto,
UNLESS such proposed well is already subject to the terms of another operating
agreement (in which event, such other operating agreement shall control), AND
EXCLUDING, without limitation, those wells anticipated at Article II herein.
Each Party to whom such written proposal is delivered shall have thirty
(30) days from receipt of the written proposal to notify the proposing Party as
to whether it elects to participate; a Party’s failure to respond within such
30-day period shall be deemed an election not to participate. At such time as
the Parties have elected to participate or not participate, as the case may be,
in the proposed well, the participating Parties shall sign an Operating
Agreement (with the proposed well being the “Initial Well”), all as anticipated
pursuant to Section 6.1 above, and the terms of this Section 6.2(a) thereafter
shall be superseded by such Operating Agreement. Notwithstanding the foregoing,
the Parties agree that, should any Party hereto elect not to participate in the
proposed well, such non-participating Party, within thirty (30) days of the
completion of such well (whether completed as a dry hole or as a producer),
shall relinquish and assign to the participating Party(ies), without creating or
reserving any new burdens on production, all of its right, title and interest in
the regulatory spacing unit allocated thereto, BUT LIMITED to a depth of one
hundred feet (100’) below the stratigraphic equivalent of the deepest depth
drilled in such well.
          (b) Notwithstanding (a) above, no more than two drilling rigs will be
engaged in drilling within the Project Area at the same time, unless all Parties
otherwise agree. Consequently, no Party may make a proposal for a new well under
(a) above, or under any Operating Agreement, if such proposal would, after
giving priority to pending or previously approved well proposals, require the
use of a third drilling rig in the Project Area, unless all Parties agree in
advance to consider such proposal.
     6.3 Operator. North Finn, as Operator, shall operate each of the First Fort
Union Test Well, the Additional Fort Union Test Wells and the West Douglas Well.
North Finn agrees not to resign as Operator and/or vote in favor of its removal
or replacement as Operator without first obtaining RTA’s written consent UNLESS
such resignation, removal or replacement arises in connection with the allowed
assignment of all of North Finn’s interests in the Leases and Project Area to a
Third Party.

10



--------------------------------------------------------------------------------



 



     6.4 Operations Advisory Committee.
          (a) The OAC shall consist of a voting membership appointed by RTA (as
to 50% of such voting members) and Company (as to 50% of such voting members).
The voting members shall appoint such other non-voting temporary or permanent
members as the voting members shall deem necessary or convenient. A voting
member designated by RTA shall serve as chairperson of the OAC. The OAC shall be
formed by the Parties within ten (10) days after this Agreement has been entered
into by the Parties (or at a later date if mutually agreed by the Parties) and
shall remain intact for a period coextensive with this Agreement, unless
discontinued and disbanded at the mutual agreement of the Parties. The OAC will
meet at such times as determined by the Parties in order to permit the Parties
to consult freely with each other regarding the development of the Project Area
and operations related to such development (“Project Area Operations”). The
voting members of the OAC shall establish such procedures for the conduct of
their meetings as they deem reasonable and necessary. If the OAC’s members
should disagree with respect to any portion of the Project Area Operations, the
decision of the Party representing the largest cost bearing interest
attributable to such Project Area Operations (or, in the event of a deadlock,
the decision of the Operator) shall be final; provided, however, that any such
decision that otherwise would require consent of all or a portion of the parties
under an applicable operating agreement will still require such consent. Nothing
in this Section 6.4 is intended to reduce the rights accorded to the Operator
and Non-Operators under an applicable operating agreement. The OAC meetings may
be telephonic. In emergency situations, the Operator shall have the authority to
act without the guidance or oversight of the OAC and to exercise the
discretionary judgment customarily afforded operators. If the OAC delays the
progress of activities while a rig is on location, stand-by time will be charged
to the participating parties in the well or operation.
          (b) The OAC shall have oversight and design responsibility as to the
drilling and completion of the West Douglas Well and as to any well arising out
of this Agreement that is subject to an Operating Agreement entered by the
Parties, including without limitation, the right to determine, and revise from
time to time as the OAC determines to be necessary or desirable, the depth,
casing program and other particulars of each such well; provided, however, that
the Party(ies) conducting the Project Area Operations shall retain
responsibility for the conduct of such Project Area Operations, the OAC being
interested only in the results to be obtained thereby.
          (c) The OAC may make recommendations to the Parties concerning the
development of the Project Area.
          (d) Notwithstanding anything in this Agreement to the contrary, in no
event shall any Party or the representative of any Party have any liability to
any other Party or Party’s representative for any act or failure to act as a
voting or non-voting member of the OAC (except in the case of gross negligence
or willful misconduct), each of the Parties hereby agreeing to release the other
Party and its respective representatives from any and all claims or demands
arising out of or related or incident to the other Party’s or its
representatives’ acts or omissions as a member of the OAC.
     6.5 Construction of Post-Production Facilities. Should any Party construct
or acquire a pipeline or gathering line to transport production or any other
post-production facility, including, but not limited to, facilities to
dehydrate, treat, process or fractionate production of oil and gas from a
Contract Area (as such term may be defined in an applicable operating
agreement),

11



--------------------------------------------------------------------------------



 



but regardless of whether such facility is located within such Contract Area,
then such party shall offer each of the other Parties the right to participate
in the construction, acquisition, operation and ownership in such
post-production facilities on an actual cost basis with no Party obtaining an
economic profit or advantage from any other Party. In such event, all Parties
participating in post-production facilities shall be governed by the terms and
conditions of a facilities agreement to be agreed upon among such Parties.
ARTICLE VII
PARTIES’ REPRESENTATIONS AND WARRANTIES
     7.1 AOGI’s Representations and Warranties. Without limitation of any other
representations, warranties and covenants in this Agreement, AOGI represents and
warrants to RTA that, as of the Effective Date:
          (a) AOGI is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada.
          (b) AOGI has the power and authority to carry on its business as
presently conducted, to enter into this Agreement and to perform its obligations
under this Agreement.
          (c) Execution and delivery of this Agreement, consummation of the
transactions contemplated by this Agreement, and performance of all obligations
under this Agreement have been authorized by all necessary action, corporate and
otherwise, on the part of AOGI. Execution and delivery of this Agreement does
not, and the consummation of the transactions contemplated by this Agreement
will not, violate or be in conflict with any agreement, instrument, judgment,
order, decree, law, rule or regulation by which AOGI or, to the best of AOGI’s
knowledge (which term “best of AOGI’s knowledge” shall mean, wherever used in
this Agreement, the actual knowledge of any officer or senior manager of AOGI),
the Leases are bound.
          (d) Subject to laws and equitable principles affecting the rights of
creditors generally, this Agreement is a binding obligation of AOGI enforceable
according to its terms.
          (e) No suit, claim, demand, or investigation is pending or, to the
best of AOGI’s knowledge, is threatened, that would impair AOGI’s title to the
Leases or adversely affect their value, operation, or development. There are no
bankruptcy or reorganization proceedings pending or, to the best of AOGI’s
knowledge, threatened against AOGI.
          (f) To the best of AOGI’s knowledge, AOGI is not in breach of any
obligation, or would be in breach with the passage of time or the giving of
notice, which might adversely affect to a material extent ownership, operation
or value of the Leases.
          (g) To the best of AOGI’s knowledge, there are no material agreements
binding on AOGI relating to the Leases or any of the Project Area, or any wells
located or to be located thereon, EXCEPT those agreements identified at
Schedule II hereto.

12



--------------------------------------------------------------------------------



 



          (h) AOGI has incurred no liability for brokers’ or finders’ fees
related to the transaction contemplated by this Agreement for which RTA shall be
liable.
          (i) Except as contemplated by the Operating Agreement, no portion of
the Leases, or any wells thereon or anticipated to be drilled thereon, (i) has
been contributed to or is currently held by a tax partnership, (ii) is subject
to any form of agreement deemed by any state or federal law, rule or regulation
to be or to have created a tax partnership, or (iii) otherwise constitutes
“partnership property” (as that term is used in Subchapter K, Chapter 1,
Subtitle A of the Internal Revenue Code) of a tax partnership.
          (j) Neither AOGI nor any Person acting at AOGI’s direction has
assigned away or encumbered any of AOGI’s interest in any of the Leases.
          (k) AOGI has no actual knowledge that any of RTA’s representations set
forth in Section 7.3 below are untrue in any material respect.
          (l) To the best of AOGI’s knowledge, AOGI has disclosed all
information that would be necessary to make the representations made by AOGI in
this Section 7.1 not misleading.
     7.2 North Finn’s Representations and Warranties. Without limitation of any
other representations, warranties and covenants in this Agreement, North Finn
represents and warrants to RTA that, as of the Effective Date:
          (a) North Finn is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Wyoming.
          (b) North Finn has the power and authority to carry on its business as
presently conducted, to enter into this Agreement and to perform its obligations
under this Agreement; without limitation, North Finn has obtained all necessary
and required permits, licenses and qualifications (including, but not limited
to, qualifications to conduct business where required by applicable state law)
to act as Operator of the Project Area.
          (c) Execution and delivery of this Agreement, consummation of the
transactions contemplated by this Agreement, and performance of all obligations
under this Agreement have been authorized by all necessary action, corporate and
otherwise, on the part of North Finn. Execution and delivery of this Agreement
does not, and the consummation of the transactions contemplated by this
Agreement will not, violate or be in conflict with any agreement, instrument,
judgment, order, decree, law, rule or regulation by which North Finn or, to the
best of North Finn’s knowledge (which term “best of North Finn’s knowledge”
shall mean, wherever used in this Agreement, the actual knowledge of any officer
or senior manager of North Finn), the Leases are bound.
          (d) Subject to laws and equitable principles affecting the rights of
creditors generally, this Agreement is a binding obligation of North Finn
enforceable according to its terms.

13



--------------------------------------------------------------------------------



 



          (e) No suit, claim, demand, or investigation is pending or, to the
best of North Finn’s knowledge, is threatened, that would impair North Finn’s
title to the Leases or adversely affect their value, operation, or development.
There are no bankruptcy or reorganization proceedings pending or, to the best of
North Finn’s knowledge, threatened against North Finn.
          (f) To the best of North Finn’s knowledge, North Finn is not in breach
of any obligation, or would be in breach with the passage of time or the giving
of notice, which might adversely affect to a material extent ownership,
operation or value of the Leases.
          (g) To the best of North Finn’s knowledge, there are no material
agreements binding on North Finn relating to the Leases or any of the Project
Area, or any wells located or to be located thereon, EXCEPT those agreements
identified at Schedule II.
          (h) North Finn has incurred no liability for brokers’ or finders’ fees
related to the transaction contemplated by this Agreement for which RTA shall be
liable.
          (i) Except as contemplated by the Operating Agreement, no portion of
the Leases, or any wells thereon or anticipated to be drilled thereon, (i) has
been contributed to or is currently held by a tax partnership, (ii) is subject
to any form of agreement deemed by any state or federal law, rule or regulation
to be or to have created a tax partnership, or (iii) otherwise constitutes
“partnership property” (as that term is used in Subchapter K, Chapter 1,
Subtitle A of the Internal Revenue Code) of a tax partnership.
          (j) Neither North Finn nor any Person acting at North Finn’s direction
has assigned away or encumbered any of North Finn’s interest in any of the
Leases.
          (k) North Finn has no actual knowledge that any of RTA’s
representations set forth in Section 7.3 below are untrue in any material
respect.
          (l) To the best of North Finn’s knowledge, North Finn has disclosed
all information that would be necessary to make the representations made by
North Finn in this Section 7.2 not misleading.
     7.3 RTA’s Representations and Warranties. Without limitation of any other
representations, warranties and covenants in this Agreement, RTA represents and
warrants to Company that, as of the Effective Date:
          (a) RTA is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware.
          (b) RTA has the power and authority to carry on its business as
presently conducted, to enter into this Agreement and to perform its obligations
under this Agreement.
          (c) Execution and delivery of this Agreement, consummation of the
transactions contemplated by this Agreement, and performance of all obligations
under this Agreement have been authorized by all necessary action, corporate and
otherwise, on the part of RTA. Execution and delivery of this Agreement does
not, and the consummation of the transactions contemplated by this Agreement
will not, violate or be in conflict with any agreement, instrument, judgment,
order, decree, law, rule or regulation by which RTA is bound.

14



--------------------------------------------------------------------------------



 



          (d) Subject to laws and equitable principles generally affecting the
rights of creditors, this Agreement is a binding obligation of RTA enforceable
according to its terms.
          (e) RTA has incurred no liability for brokers’ or finders’ fees
related to the transactions contemplated by this Agreement for which Company
shall be liable.
          (f) RTA has no actual knowledge that any of Company’s representations
set forth in Section 7.1 or Section 7.2 above are untrue in any material
respect.
          (g) To the best of RTA’s knowledge (which term “best of RTA’s
knowledge” shall mean, wherever used in this Agreement, the actual knowledge of
any officer or senior manager of RTA), RTA has disclosed all information that
would be necessary for RTA to disclose to make the statements and
representations made by RTA not misleading.
ARTICLE VIII
COVENANTS
     8.1 Encumbrances. From the Effective Date until the delivery of each
assignment anticipated under Article II hereof (or until such time as it is
determined that RTA shall not earn such assignments), Company shall not sell,
transfer or encumber in any way the Leases, except to the extent required under
the terms of the Material Contracts.
     8.2 Well Tests. Subject to Section 2.5, in the course of drilling the West
Douglas Well, RTA shall cause to be obtained formation cores and shall cause to
be conducted such other tests as are customary and necessary to such operations,
to allow each Party, respectively, in its discretion, to (a) calculate gas in
place, (b) identify fractures, and (c) determine minimum-maximum stress
orientation. All such tests, including daily drilling reports, shall be
furnished to the Company. In addition, the Company will have reasonable access
to the well location and drilling rig during drilling operations, provided,
however, that such access shall be at the Company’s sole cost, risk and
liability and, further, such access may not interfere with operations and may be
denied for safety reasons.
     8.3 Unit Formation Costs; Lease Rentals. Upon RTA’s election to drill the
West Douglas Well, RTA will reimburse Company for 50% of the reasonable and
customary costs incurred by Company in connection with the formation of the West
Douglas Unit (federal exploratory unit). Likewise, upon such election and RTA’s
receipt of the assignment of Leases described at Section 2.8, RTA will reimburse
Company for 50% of all Lease rentals incurred by Company from and after the
Effective Date. Notwithstanding the foregoing, no such reimbursements shall be
due from RTA until thirty (30) days following RTA’s receipt of an invoice from
Company that provides reasonable detail of each item for which payment is due,
including, but not limited to, the date Lease rentals are due (and date of
payment by Company if already paid) and such other details as RTA reasonably may
request to process such invoice for payment.

15



--------------------------------------------------------------------------------



 



     8.4 Sales and Use Taxes and Recording. The Parties believe that any
assignment of Oil and Gas Interests granted under this Agreement will be exempt
from all transfer, sales, and use taxes. If any such assignment is not exempt,
the Party receiving such assignment shall pay all applicable transfer, sales,
and use taxes occasioned thereby. In addition, the Party receiving an assignment
shall pay all documentary, filing, and recording fees required in connection
with the filing and recording of that assignment.
     8.5 Further Assurances. Company and RTA agree to execute and deliver such
instruments and take other action as may be necessary or advisable to carry out
the intent and purposes of this Agreement.
     8.6 Preferential Rights; Consents. In the event any interest to be assigned
pursuant to Article II of this Agreement is subject to a preferential right of
purchase, consent to assignment, or any similar obligation arising under any of
the Leases, the Operating Agreement or under any other agreement whatsoever,
Company shall be responsible in all respects for obtaining a waiver of such
applicable preferential right to purchase, obtaining the consents to assign, or
fulfilling such other obligations to allow RTA to obtain and enjoy the full
interests anticipated under this Agreement.
     8.7 Company Indemnity.
          (a) COMPANY SHALL INDEMNIFY, DEFEND AND HOLD RTA, its Affiliates, and
its/their directors, officers, managers, partners, employees, agents and
representatives HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS (as defined below)
to the extent arising out of or attributable to a preferential right of
purchase, consent to assignment, or similar obligation arising under any of the
Leases, any Operating Agreement or under any other agreement whatsoever, BUT
ONLY INSOFAR AS any assignment of interest earned by RTA pursuant to Article II
of this Agreement is subject to such preferential right, consent or similar
obligation at the time such interest is earned by RTA. For the avoidance of
doubt, and without limitation, RTA shall have no obligation to obtain any such
waivers or consents or to fulfill such other obligations; likewise, RTA shall
incur no liability whatsoever in the event of the exercise of preferential
rights to purchase, or if Company is unable to obtain consents to assign or
fulfill similar obligations, and RTA shall be indemnified by Company in such
respect as set forth above.
          (b) Further, COMPANY SHALL INDEMNIFY, DEFEND AND HOLD RTA, its
Affiliates, and its/their directors, officers, managers, partners, employees,
agents and representatives HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS to the
extent arising out of or attributable to Company’s, or either of their, failure
to obtain applicable regulatory approval of any drilling or other operations
conducted in the Project Area, including, but not limited to, drilling of the
Fort Union Wells and the West Douglas Well. For the avoidance of doubt, and
without limitation, RTA shall have no obligation to obtain any permits or other
governmental authority requisite to the conduct of any drilling or other
operations in the Project Area, and RTA shall be indemnified by Company in such
respect as set forth above.
          (c) As used in this Section 8.7, “Claims” shall mean all liabilities,
penalties, fines, obligations, judgments, claims, governmental actions, causes
of action, demands, administrative proceedings, suits and other legal
proceedings, together with any fees and

16



--------------------------------------------------------------------------------



 



expenses associated therewith (including, without limitation, costs of
investigation, attorney’s fees, and expert’s fees and expenses).
     8.8 WAIVER OF CONSUMER RIGHTS. EACH PARTY WAIVES ITS RIGHTS UNDER THE TEXAS
DECEPTIVE TRADE PRACTICES-CONSUMER PROTECTION ACT, SECTION 17.41 et seq., TEXAS
BUSINESS & COMMERCE CODE (the “ACT”), A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS
AND PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OF SUCH PARTY’S OWN
SELECTION, EACH PARTY VOLUNTARILY CONSENTS TO THIS WAIVER.
IN ORDER TO EVIDENCE ITS ABILITY TO GRANT THE ABOVE WAIVER, EACH PARTY HEREBY
REPRESENTS AND WARRANTS TO EACH OTHER PARTY THAT SUCH PARTY IS NOT A “CONSUMER”
UNDER THE ACT. WITHOUT LIMITATION, EACH PARTY REPRESENTS AND WARRANTS THAT IT
(I) IS IN THE BUSINESS OF SEEKING OR ACQUIRING, BY PURCHASE OR LEASE, GOODS OR
SERVICES FOR COMMERCIAL OR BUSINESS USE, (II) HAS KNOWLEDGE AND EXPERIENCE IN
FINANCIAL AND BUSINESS MATTERS THAT ENABLE IT TO EVALUATE THE MERITS AND RISKS
OF THE TRANSACTION CONTEMPLATED HEREBY AND (III) IS NOT IN A SIGNIFICANTLY
DISPARATE BARGAINING POSITION.
ARTICLE IX
TERMINATION
     9.1 Termination. Without limitation of Section 2.4 or Section 2.5 herein,
this Agreement shall be in effect until such time as the earlier to occur of the
following: (a) RTA has not timely commenced the actual drilling of the West
Douglas Well pursuant to Section 2.6, (b) this Agreement is terminated pursuant
to Section 9.2 below, (c) RTA has assigned all of its Oil and Gas Interests
earned under this Agreement to a Third Party, or (d) the Parties mutually agree
in writing to terminate this Agreement.
     9.2 Insolvency. Upon written notice from a terminating Party to the other
Party, the terminating Party, may, without prejudice to any of its legal,
equitable or other rights, immediately terminate this Agreement if the other
Party (or, as to Company, either of AOGI or North Finn) becomes insolvent, makes
a general assignment for the benefit of its creditors, applies for or consents
to the appointment of a receiver, trustee or liquidation of all or substantially
all of its assets, has an involuntary petition in bankruptcy filed against it
which is not dismissed within forty-five (45) days or fails to pay its debts and
obligations as they become due, or if such terminating Party reasonably believes
that any of the above events is likely to occur.
     9.3 Effect of Termination. No termination of this Agreement shall affect
the rights or obligations of RTA with respect to any rights in Oil and Gas
Interests earned prior to the date of such termination.

17



--------------------------------------------------------------------------------



 



ARTICLE X
CONFIDENTIALITY
     10.1 Confidential Information. A Party shall not disclose to any Person
information concerning the content of this Agreement and any information of the
other Party or the other Party’s business and affairs that is disclosed or
otherwise acquired in consequence of this Agreement (“Confidential
Information”), provided that a Party may disclose Confidential Information if:
          (a) such disclosure is to

  (i)   a Party’s, or its Affiliate’s, officers, managers, agents, employees or
legal, technical or financial consultants,

  (ii)   a lender, a potential lender, an investor or a potential investor in a
Party, or

  (iii)   a prospective purchaser of all or a portion of a Party’s interest in
the Project Area,

who have a bona fide need to know the same for the purposes of or as
contemplated by this Agreement and who agree to keep the same confidential in
accordance with the terms of this Agreement;
          (b) such disclosure is required to comply with any applicable law or
order, provided that the Party must first notify and consult with the other
Party before making any such disclosure;
          (c) the other Party has given its prior written consent to the
disclosure;
          (d) such disclosure is required for the purposes of a Party lawfully
exercising its rights pursuant to this Agreement;
          (e) such disclosure was at the time of disclosure already in the
lawful possession of the Party; or
          (f) such disclosure is lawfully in the public domain.
The Parties recognize that the full text of this Agreement and the Operating
Agreement will be filed with the Securities and Exchange Commission and, to the
extent required by applicable regulation, made publicly available by AOGI in
connection with its reporting obligations under the Securities Exchange Act.
Subject to the foregoing, unless otherwise mutually agreed, and except as
required by law, the contents of this Agreement, and the Operating Agreement and
their respective subject matter will be Confidential Information.
     10.2 Use of Confidential Information. A Party:
          (a) may use the Confidential Information only for the purposes of or
as contemplated by this Agreement and not for any other purpose EXCEPT for a
purpose that involves or reasonably may be expected to benefit all Parties; and
          (b) must not make use of the Confidential Information to the
commercial, financial, or competitive disadvantage of the Party that provided
the Confidential Information.

18



--------------------------------------------------------------------------------



 



     10.3 Publicity. No public announcement with regard to this Agreement, or
any related matter, shall be made without the consent of all Parties, which
consent shall not be unreasonably withheld; provided, however, that a Party may
make a public announcement without the consent of all Parties when it believes
in good faith that it is legally obligated to do so. In any event, the Party
that wishes to make the public announcement must first provide an advance copy
of such announcement to all Parties, who shall be provided a reasonable time to
provide comment thereto prior to the release of such announcement to the public.
As used in the previous sentence, “a reasonable time” shall be no less than
three (3) Business Days, unless the announcing Party is legally obligated to
make such announcement sooner, in which case the other Parties shall be allowed
a reasonable time under the circumstances.
ARTICLE XI
MISCELLANEOUS
     11.1 Notices. All notices required or permitted under this Agreement shall
be effective upon receipt if personally delivered, if mailed by registered or
certified mail (return receipt requested), postage prepaid, or if delivered by
facsimile transmission, if directed to the Parties as follows:

     
To RTA:
  Red Technology Alliance, LLC
 
  2101 CityWest Blvd., Building 2
 
  P.O. Box 42806 (77242-2806)
 
  Houston, TX 77042-2827
 
  Phone: (713) 839-4689
 
  Fax: (713) 839-4618
 
  Attn: Jim Buckingham
 
   
To AOGI:
  American Oil & Gas, Inc.
 
  1050 17th St., Suite 2400
 
  Denver, CO 80265
 
  Phone: (303) 991-0173
 
  Fax: (303) 595-0709
 
  Attn: Patrick D. O’Brien
 
   
To North Finn
  : North Finn, LLC
 
  950 Stafford
 
  Casper, WY 82609
 
  Phone: (307) 237-7854
 
  Fax: (307) 237-7628
 
  Attn: Wayne P. Neumiller

     Any Party may give written notice of a change in the address or individual
to which delivery shall be made.

19



--------------------------------------------------------------------------------



 



     11.2 Force Majeure. The force majeure provisions contained in the attached
form of Operating Agreement, at Article XI. therein, shall apply to this
Agreement and are incorporated herein by reference for all purposes.
     11.3 Expenses. All fees, costs and expenses incurred by the Parties in
negotiating this Agreement and in consummating the transactions contemplated by
this Agreement shall be paid by the Party that incurred them.
     11.4 Amendment. The provisions of this Agreement may be altered, amended or
waived only by a written agreement executed by all Parties. No waiver of any
provision of this Agreement shall be construed as a continuing waiver of the
provision.
     11.5 Assignment. Except as expressly set forth in this Agreement, for a
period of five (5) years from and after the Effective Date, no Party may assign
any portion of its rights or interests in the Leases, or assign or delegate all
or any portion of its rights and duties under this Agreement, without the other
Parties’ prior written consent, which consent shall not be unreasonably
withheld; provided, however, consent of the other Parties shall not be required
(a) if the assignment or delegation is made to an Affiliate, (b) if the
assignment is part of a transaction involving the sale of all of the assets of a
Party, (c) in the instance of a merger (regardless of whether the affected Party
is the surviving entity under such merger), or (d) if the assignment or
delegation is from North Finn to AOGI. Upon expiration of such five-year period,
the Parties may assign their respective interests to Third Parties following
thirty (30) days advance written notice to the other Parties. Without limitation
of the foregoing, no rights or duties under this Agreement shall be assigned
except in connection with the assignment of all or a portion of the Party’s
interest in the Project Area, and only insofar as this Agreement concerns the
portion assigned. Any such assignment shall bind the assignee only to the extent
of the specifically assigned interest, and not as to any other Oil and Gas
Interests that the assignee may then own or thereafter acquire. Any consent to
assign required under this section shall be requested in writing and the Parties
to whom such request is directed shall have ten (10) Business Days to respond in
writing to such request; provided, however, if a Party fails to respond to such
request within such time period, then such Party shall be deemed to have
provided its consent to the requested assignment. Any written response of
non-consent by a Party shall include the reason(s) such Party is denying its
consent. If the Party requesting consent believes the denying Party is
unreasonably withholding its consent, then such dispute shall be submitted to
binding arbitration in accordance with Section 11.8 hereof. The restrictions on
assignment set forth in this Section 11.5 shall not apply to assignments of Oil
and Gas Interests in the AMI made by an acquiring Party to a Third Party where
the non-acquiring Party elected (or deemed elected) not to receive an assignment
of such acquired Oil and Gas Interests, as set forth in Section 3.3 hereof.
     11.6 Survival. All representations made by AOGI in Section 7.1, by North
Finn in Section 7.2 and by RTA in Section 7.3 and all covenants, obligations,
and indemnities of the Parties, respectively, under this Agreement that are
performable after delivery of assignments of Oil and Gas Interests in the
Project Area shall survive such delivery.
     11.7 Counterparts. This Agreement may be executed in counterparts, each of
which shall be an original and which, taken together, shall constitute the same
agreement.

20



--------------------------------------------------------------------------------



 



     11.8 Disputes. If any of RTA, AOGI or North Finn defaults in its
obligations under this Agreement, or if a dispute arises under the terms of this
Agreement, the matter shall be submitted to binding arbitration in Denver,
Colorado, before a three arbitrator panel (with one (1) arbitrator being chosen
by RTA and one (1) arbitrator being chosen by Company, and the third arbitrator
being chosen by the other two arbitrators). All arbitrators shall have
experience in the oil and gas industry. The arbitration shall be conducted in
accordance with the commercial arbitration rules of the American Arbitration
Association, as then in effect. Any Party shall be entitled to entry of a
judgment by a court of competent jurisdiction upon the award of the arbitrators.
     11.9 Governing Law. Without regard to principles of conflicts of law, this
Agreement, and the transactions contemplated herein, shall be construed and
enforced in accordance with and governed by the laws of the State of Texas,
EXCEPT that to the extent the laws of the State of Wyoming necessarily govern
with respect to procedural and substantive matters relating to the creation and
enforcement of rights in real property, including, but not limited to,
recordation of assignments of interests in real property, the law of the State
of Wyoming shall control in that regard.
     11.10 Entire Agreement. This Agreement is the entire understanding between
the Parties concerning the subject matter of this Agreement. This Agreement
supersedes all negotiations, discussions, representations, prior agreements and
understandings, whether oral or written, concerning the subject matter of this
Agreement, including, without limitation, that certain letter of intent dated
March 23, 2007, and all letters or expressions of intent between the Parties.
     11.11 Parties in Interest. This Agreement is binding upon and shall inure
to the benefit of the Parties and, except where prohibited, their successors,
legal representatives and assigns. Unless expressly stated to the contrary, no
other person is intended to have any benefits, rights or remedies under this
Agreement.
     11.12 Severance. If any provision of this Agreement is found to be illegal
or unenforceable, the other terms of this Agreement shall remain in effect and
this Agreement shall be construed as if the illegal or unenforceable provision
had not been included.
     11.13 LIMITATIONS OF REMEDIES. NO PARTY SHALL BE LIABLE TO ANOTHER PARTY
FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR INDIRECT DAMAGES
ARISING FROM OR IN CONNECTION WITH PERFORMANCE OF THIS AGREEMENT. SAVE IN THE
EVENT OF FRAUD, NO RIGHT OF RESCISSION SHALL BE AVAILABLE TO ANY PARTY BY REASON
OF ANY PROVISION OF THIS AGREEMENT OR OF ANY BREACH THEREOF. THE PARTIES INTEND
THAT THE LIMITATIONS UNDER THIS SECTION 11.13 IMPOSED ON REMEDIES AND THE
MEASURE OF DAMAGES BE WITHOUT REGARD TO THE CAUSE OR CAUSES RELATED THERETO,
INCLUDING, WITHOUT LIMITATION, THE NEGLIGENCE OR STRICT LIABILITY OF ANY PARTY,
WHETHER SUCH NEGLIGENCE BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR PASSIVE.
     As evidence of the agreement set forth herein, the Parties have caused this
Agreement to be executed by their respective duly authorized representatives as
of the date first written above.

21



--------------------------------------------------------------------------------



 



            Red Technology Alliance, LLC
      By:         Its:       

            American Oil & Gas, Inc.
      By:         Its:       

            North Finn, LLC
      By:         Its:       

22